Opinión concurrente emitida por el
Juez Presidente Inte-rino Señor Rebollo López.
Aun cuando concurrimos plenamente con el resultado al que llega la Mayoría en el presente caso, entendemos pro-cedente hacer varios señalamientos en torno al proceso que utilizan nuestros tribunales en la designación de abogados de oficio. Ello por entender que la forma en que actual-mente nuestros tribunales manejan el proceso establecido en el Reglamento para la Asignación de Abogados o Aboga-das de Oficio en Procedimientos de Naturaleza Penal po-dría estar imponiendo una carga muy onerosa a un sector de la clase togada de nuestro País. Nos explicamos.
I
Tal y como esboza la Mayoría, en Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 615-616 (1993), sostuvi-*762mos la validez constitucional de los estatutos que le impo-nen a la profesión legal el deber de ofrecer representación gratuita a personas indigentes. Sin embargo, en el referido caso también reconocimos que esta obligación no debe tras-cender el lindero de lo razonable y, mucho menos, debe ser impuesta de forma caprichosa y repetitiva. Id. En dicha ocasión nos preocupó el hecho de que este tipo de práctica pudiera afectar irrazonablemente a abogados dedicados a la práctica privada, en la medida en que se vieran imposi-bilitados de ganar el sustento de su familia. En tal virtud, y con el propósito de implantar un procedimiento uniforme a esos efectos, ordenamos la realización de un análisis en torno al “sistema” que debía imperar en nuestros tribuna-les para designar abogados de oficio en procedimientos de naturaleza penal.(1)
Como consecuencia de ello, en 1998 este Tribunal aprobó el Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal (Reglamento para la Asignación de Abogados de Ofi-cio), 4 L.P.R.A. Ap. XXVIII. En éste se establecieron una serie de reglas encaminadas a limitar los beneficios de re-presentación legal gratuita exclusivamente a aquellas per-sonas que, mediante declaración jurada, pudieran demos-trar su estado de insolvencia y la imposibilidad de obtener recursos económicos para procurarse asistencia legal. Ade-más, se detalló el procedimiento que debe observarse en la preparación de las listas de los abogados que habrán de ofrecer esta representación legal gratuita.
En lo que respecta a la selección y asignación de los abogados de oficio, la Regla 4 del referido reglamento, 4 L.P.R.A. Ap. XXVIII, preceptúa que la selección de éstos estará a cargo de la Delegación del Colegio de Abogados y del Juez Administrador de la Región Judicial correspondiente. Sobre este particular la Regla 5 (4 L.P.R.A. Ap. XXVIII) especifica que la Delegación de cada *763región deberá someter al Juez Administrador una lista de los abogados calificados para ofrecer representación legal de oficio. El orden de asignación será determinado me-diante un sorteo público, que ha de celebrarse no más tarde de quince días después de la presentación de la refe-rida lista.(2) 4 L.P.R.A. Ap. XXVIII, R. 6.
Por su parte, la Regla 8 del reglamento bajo análisis establece que esta asignación se hará en el orden estricto de la lista, salvo las excepciones preceptuadas en las pro-pias reglas, disponiéndose expresamente que ningún abo-gado podrá ser nombrado fuera del orden establecido. Tam-poco podrá ser designado ningún abogado que ya hubiese cumplido con el mínimo de cincuenta horas de servicio gra-tuito que establecen las reglas.(3) Según se dispuso, los jue-ces administradores deberán mantener un registro actua-lizado de las asignaciones de oficio y someterán ante la Directora Administrativa de los Tribunales un informe anual sobre las referidas designaciones. 4 L.P.R.A. Ap. XXVIII, Rs. 10 y 11.
En cuanto a la determinación de indigencia, en el refe-rido reglamento, específicamente en su Regla 13, se esta-blece que ésta deberá ser realizada por el juez que presida el procedimiento judicial de que se trate. Es este juez quien tiene la obligación de determinar la elegibilidad del solici-tante, ya sea por medio de la presunción que establece la Regla 15(4) o mediante el uso del formulario uniforme de-nominado Declaración Jurada sobre Estado de Indigencia. *764En esta última instancia el juez tiene la responsabilidad de entregar a la persona indigente una copia del referido for-mulario, el cual, luego de haber sido completado, deberá ser incluido en el expediente del procedimiento.(5) 4 L.P.R.A. Ap. XXVIII, R. 17.
La determinación inicial de indigencia será realizada a base de la información que surja de la faz de la declaración. Sin embargo, también podrá interrogarse a la persona in-digente, o a la persona que solicite por él, sobre la informa-ción vertida en la declaración jurada y, de ser necesario, podrá solicitarse prueba documental o testimonial a los efectos de comprobar su veracidad. 4 L.P.R.A. Ap. XXVIII, R. 18.
HH HH
Como vemos, al aprobarse el Reglamento para la Asig-nación de Abogados de Oficio se proveyeron soluciones a cada una de las situaciones advertidas por este Tribunal en el caso Ramos Acevedo v. Tribunal Superior, ante. Sin embargo, y muy a nuestro pesar, dichos procedimientos no se están implementando con la rigurosidad requerida.(6) Ello ha provocado que las designaciones de oficio continúen re-cayendo sobre un número limitado de abogados, quienes lamentablemente son los que llevan sobre sus hombros la *765gran responsabilidad de mantener en pie el sistema de re-presentación legal gratuita.
La situación en que se encuentran estos abogados se agrava ante el hecho de que, a menudo, los tribunales ig-noran los procedimientos establecidos en el reglamento, a los efectos de corroborar el estado de indigencia de los so-licitantes, lo cual provoca que los abogados se vean en la obligación de representar gratuitamente a personas que no cumplen con los criterios de indigencia establecidos en el referido reglamento. Ello podría desembocar en situacio-nes como la que se presenta en el caso de autos, donde el abogado designado alegó que su situación económica se vio severamente afectada a consecuencia del gran número de casos de oficio asignados por el tribunal. Ciertamente, esta situación nos parece inaceptable.
De entrada, precisa que enfaticemos el hecho de que el Reglamento para la Asignación de Abogados de Oficio pone en manos de los jueces de instancia la responsabilidad de iniciar el procedimiento contenido en éste.(7) Como señalá-ramos, el referido reglamento dispone que es el juez quien tiene el deber de entregarle a la persona que solicita la representación legal gratuita copia del formulario conte-nido en el Apéndice II de la Regla 35 (4 L.RR.A. Ap. XXVIII), una vez se cerciore de que el solicitante ha sido re-chazado por la Sociedad para Asistencia Legal y la Corporación de Servicios Legales de Puerto Rico. También es éste quien realiza la determinación final de indigencia y quien tiene la responsabilidad de asegurarse que el proce-dimiento ha sido debidamente completado antes de proce-der a asignar un abogado de oficio.
La primera falla que encontramos en el sistema de re-presentación legal gratuita, actualmente en vigor, radica, precisamente, en que muchos de nuestros jueces no cumplen *766a cabalidad con las directrices contenidas en el reglamento. Esto es, actualmente la mayoría de las designaciones se realizan sin requerirse la declaración jurada, sin la previa determinación de indigencia que exige el reglamento y sin que se observe el orden de asignación que corresponde de acuerdo con las listas. Aun cuando reconocemos que, en ciertas circunstancias particulares un magistrado podría confrontar dificultades para cumplir a cabalidad con el procedimiento que establece el Reglamento para la Asigna-ción de Abogados de Oficio, definitivamente no podemos permitir que ello se convierta en una norma generalizada en nuestros tribunales.
En la medida en que los jueces obvian el procedimiento establecido en el Reglamento para la Asignación de Aboga-dos de Oficio, se pone en jaque todo el andamiaje que sos-tiene el sistema de representación legal gratuita en nues-tra jurisdicción. La práctica de designar abogados de oficio sin una previa determinación de indigencia, penosamente, se ha convertido en el “modus operandi” en nuestros tribunales. Parece ser que un mero reclamo de indigencia por parte del acusado es lo único que se requiere para que un magistrado acceda a concederle representación legal gratuita a un imputado. Ello, repetimos, sin una previa investigación en torno a su alegado estado de insolvencia.
¿Quién sufre las consecuencias de las fallas en la imple-mentación de este proceso? Naturalmente, los abogados designados, quienes, en la mayoría de los casos, son los que advierten que su representado no es tan indigente como alega. No obstante, y en virtud de la designación realizada por el tribunal, éstos se ven obligados a continuar repre-sentando gratuitamente a estas personas en la gran mayo-ría de las ocasiones. En el ejercicio de nuestro poder inhe-rente para reglamentar la profesión de la abogacía, tenemos la responsabilidad de proveer una pronta solución a esta situación.
En primer lugar, resulta imperativo que nuestros jueces cumplan a cabalidad con todas las directrices contenidas en el Reglamento para la Asignación de Abogados de *767Oficio. Con ello nos aseguramos que las personas que se benefician de este sistema realmente cumplen con los cri-terios de insolvencia requeridos en el referido reglamento y que por su condición económica están verdaderamente im-posibilitados de procurarse la asistencia de un abogado.
En segundo lugar —y en atención a aquellos casos par-ticulares en que, por circunstancias excepcionalísimas, los jueces se ven impedidos de observar las disposiciones con-tenidas en el reglamento, procediendo entonces a nombrar abogados de oficio sin el análisis de insolvencia requeri-do— creemos que debería existir un procedimiento alterno en que los abogados así designados puedan entrar en un proceso de negociación voluntario con el acusado, a manera de un método alterno de la evaluación de indigencia que exige el reglamento, y se les autorice a acordar con el impu-tado irnos honorarios razonables en los casos en que el abo-gado entiende que el solicitante no cumple con los criterios de insolvencia requeridos.!8) Una vez acordados de manera voluntaria unos honorarios, el abogado deberá informar al tribunal —mediante moción que también deberá suscribir el acusado— el acuerdo voluntario al que ambos han llegado y que no se considere el caso como, un caso de oficio. Esto, claro está, sin las connotaciones éticas negativas que en la actualidad revisten tales negociaciones.
Por el contrario, si luego de realizar el análisis correspon-diente el abogado entiende que el acusado no cumple con los criterios de insolvencia dispuestos en el reglamento y que no hay posibilidad de un acuerdo voluntario de representación profesional, éste deberá notificarlo —mediante moción debi-damente fundamentada a esos efectos— y, a su vez, solicitar *768del tribunal que lo releve de representar gratuitamente al imputado. En caso de que el tribunal deniegue la referida solicitud de relevo de representación, el abogado debería de tener la oportunidad de acudir ante el Tribunal de Apelacio-nes en revisión de dicha determinación en un procedimiento similar al dispuesto en la Regla 32 del Reglamento de Asig-nación de Abogados de Oficio, 4 L.P.R.A. Ap. XXVIII, para aquellos casos en que se revisan las determinaciones sobre asignación de abogados de oficio.
hH HH h-H
Entendemos que las medidas antes propuestas constitu-yen salvaguardas efectivas y razonables, las cuales prote-gerían no sólo el derecho constitucional de todo ciudadano indigente a recibir asistencia legal gratuita, sino también el de nuestra clase togada a obtener el sustento de su familia. En consecuencia, sería sumamente conveniente que enmendemos el Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Na-turaleza Penal, a los fines antes mencionados.

C1) Del mismo modo, le ordenamos a los Jueces Administradores de las diferen-tes regiones judiciales que, mientras se desarrollaba el referido procedimiento, ela-*763boraran un plan mediante el cual se dividiera, de forma equitativa, razonable y justa, la carga que representa la asignación de oficio para los abogados. Así, todos participarían en la referida asignación y que no se vería afectada en forma irrazona-ble la práctica individual privada de ninguno de ellos.


(2) Según establece la Regla 7 del Reglamento para la Asignación de Abogados y Abagadas de Oficio en Procedimientos de Naturaleza Penal (Reglamento para la Asignación de Abogados de Oficio), 4 L.P.R.A. Ap. XXVIII, esta lista debe permanecer bajo el control y la supervisión del Juez Administrador, a quien le corresponde dis-tribuir copias actualizadas a todos los jueces que atiendan procedimientos de natu-raleza penal.


(3) Según lo dispuesto en la Regla 8 (4 L.P.R.A. Ap. XXVIII), siempre que se agote la lista para las asignaciones de oficio, deberá comenzarse nuevamente con el primer abogado en turno.


(4) La Regla 15 (4 L.P.R.A. Ap. XXVIII), dispone lo siguiente:
*764“La persona sometida a un procedimiento de naturaleza penal se presumirá indigente y, por lo tanto, elegible para recibir los servicios de un abogado de oficio si:
“(a) Es participante de algún programa de beneficencia pública; o
“(b) está desempleada; o
“(c) está sumariada, o
“(d) es menor de dieciocho (18) años de edad.
“La presunción de indigencia quedará rebatida si, luego de un examen minu-cioso sobre los recursos económicos de la persona, el tribunal determinara que la persona tiene suficiente capacidad económica para pagar los servicios de un abogado o una abogada en la práctica privada.” (Énfasis suplido.)


(B) Según preceptúa la Regla 2 (4 L.RR.A. Ap. XXVIII), esto ocurrirá sólo en los casos en que la Sociedad para Asistencia Legal y la Corporación de Servicios Legales de Puerto Rico hayan renunciado a prestar sus servicios al solicitante por conflicto de interés.


(®) Así surge de la información que le ha sido provista al Juez suscribiente en las visitas que ha realizado a las Regiones Judiciales del País.


(7) Según se expresa en Asignación de Abogados de Oficio en Procedimiento de Naturaleza Penal: Informe y Reglamento, Conferencia Judicial de Puerto Rico, 12 de abril de 1995, se entendió que es el funcionario judicial que preside el proceso quien está en mejor posición para hacer esta determinación, rápidamente, en la primera comparecencia del imputado.


(8) Lo mismo debe aplicar en aquellos casos en que la determinación de elegibili-dad se haya realizado a base de la presunción de indigencia establecida en la Regla 15 (4 L.P.R.A. Ap. XXVIII), cuando posteriormente el abogado se percata de que el impu-tado cuenta con suficientes recursos económicos para sufragar los servicios de un abogado. Adviértase que no nos referimos a los casos en que el imputado ha mentido en su declaración jurada, pues en tales instancias opera lo establecido en la Regla 20, a los efectos de que “[p] robada la solvencia económica de la persona que recibió repre-sentación legal gratuita, ésta pagará al abogado o a la abogada de oficio sus honorarios por los servicios prestados y por los gastos incurridos en su defensa”. 4 L.RR.A. Ap. XXVIII.